On June 22,2004, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison, for the offense of Criminal Possession of Dangerous Drugs, a felony; Count II: A commitment of six (6) months to the Richland County Jail, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor; and Count III: A commitment of one (1) year to the Richland County Jail, for the offense of Partner or Family Member Assault, a misdemeanor. Counts II and III shall run consecutively to Count I.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*122DATED this 20th day of December, 2004.
The defendant was present and was represented by Lyle Panasuk. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified be modified to run the jail time on misdemeanor Counts II and III concurrent to the prison time on felony Count I.
Hon. Ted L. Mizner, District Court Judge.